A petition for a rehearing was filed in this case in which the language of the court in the opinion rendered is stated to be misleading in that it indicates that the court has prejudged the controversy which may arise between Provident Trust Company, surviving Trustee under the will of Stuart Wood, deceased, and executor under the will of Edward R. Wood, on the one side and Walter Wood and L. D. McGregor, as receiver of the Tampa Water Works Company and others, on the other side, in the matter of the alleged claims of the receiver of the Water Works *Page 277 
Company against Provident Trust Company that it has moneys and properties in its hands or possession which belong to the Water Works Company, or that in its representative capacity it owes to the corporation a large sum of money which should be set off against its claim as a shareholder for a distributive part of the assets in the receiver's hands.
It is inconceivable that such interpretation should be placed on the court's language. In those portions of the opinion in which reference was made to the acquisition of property by Stuart Wood which belonged to the Water Works Company, or money due by Stuart Wood to the corporation, or as to the despoliation of the corporation's assets by him or his successor in office, the court was merely quoting or paraphrasing the allegations of the bill on which the equity in the case rested.
The case before the court when the opinion criticized by the petition was rendered was not on the merits of the receiver's claim against the Provident Trust Company, but upon the proposition whether the chancellor could in the same proceeding hear and determine the merits not only of the Provident Trust Company's claim for a distributive share of the assets in the receiver's hands, but the latter's right to set off the alleged debt due to the corporation by the Provident Trust Company in its representative capacity.
The opinion expressly stated that "nothing contained in the decisions of this court either in the first or second case precludes the chancellor from proceeding to hear the contest on its merits or from making an order to hold the distributive share of the claimant Trustee for Stuart Wood until the question of his liability or that of the estate of Stuart Wood to the corporation can be determined."
The petition for rehearing is denied. *Page 278 
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BUFORD, J. J., concur in the opinion and judgment.